Citation Nr: 0629543	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-25 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.
This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from hypertension.

2.  The veteran's coronary artery disease is not 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The criteria for service connection for coronary artery 
disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Hypertension may also 
be service-connected if it became manifest to a degree of 10 
percent within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

The veteran contends that he suffers from hypertension and 
coronary artery disease as a result of military service.  He 
indicates that his service medical records clearly record 
"high" normal readings, which is indicative of developing 
high blood pressure and subsequent heart problems, to include 
coronary artery disease.  The veteran asserts that his blood 
pressure would rise as a result of his experience working 
crashes with the Air Rescue Unit during service.  He further 
contends that medical records from his cardiologists clearly 
outline the problems he has experienced, which all stem from 
high blood pressure that developed during active service.  
See August 2003 VA Form 9; August 2005 statement in support 
of claim.  

The veteran's service medical records are devoid of 
complaints of, or treatment for, any cardiovascular problems, 
to include hypertension and coronary artery disease.  A March 
1968 electrocardiographic record was within normal limits.  
Upon his discharge, the veteran's sitting blood pressure was 
110/60 and he denied having suffered or then suffering high 
or low blood pressure, chest pain or pressure, or palpitation 
or pounding heart.  See March 1970 reports of medical history 
and medical examination.  

The post-service medical evidence of record overwhelmingly 
relates to the veteran's persistent post-service 
cardiovascular problems.  The veteran has a long history of 
ischemic heart disease, has suffered several myocardial 
infarctions, has undergone coronary artery bypass surgery on 
several occasions, and has suffered recurrent congestive 
heart failure related to the extensive damage to his left 
ventricle.  See medical records and December 2002 letter from 
Dr. Bailey.  He was granted Social Security disability 
benefits for ischemic cardiomyopathy, status post coronary 
artery bypass, with a disability start date of February 2002.  
See May 2002 Social Security Administration (SSA) Form 831-
U3.  

The medical evidence of record does not support the claim for 
entitlement to service connection for hypertension.  The 
Board acknowledges that an August 2002 record contains an 
impression of hypertension, well-controlled on current 
medications.  See discharge summary from Baptist Health 
System.  The veteran does not, however, currently suffer from 
hypertension.  See October 2002 VA compensation and pension 
(C&P) heart examination report (records from his cardiologist 
indicate blood pressure has always been normal, with systolic 
readings ranging from 100 to 120 millimeters of mercury); 
November 2004 VA C&P heart examination report (no evidence of 
hypertension during his military service as no entry for an 
abnormal blood pressure could be located and all blood 
pressure readings are normal).  The VA examiner who conducted 
the November 2004 examination opined that although 
hypertension was likely present in the past, it is no longer 
an issue.  In the absence of a current disability, service 
connection for hypertension is not warranted.  

The evidence of record also does not support the claim for 
entitlement to service connection for coronary artery 
disease.  The Board acknowledges the veteran's contention 
that his cardiology treatment records clearly outline the 
problems he has experienced, which he contends all stem from 
high blood pressure that developed during active service.  
The medical evidence of record, however, does not support 
this claim.  The veteran has a family history of 
cardiovascular problems and has struggled with 
hyperlipidemia.  See August 2002 record from Baptist Health 
System (father deceased at 67 years old with congestive heart 
failure (CHF), coronary artery disease and hyperlipidemia; 
uncle deceased at 37 years old secondary to myocardial 
infarction (MI)); impression of hyperlipidemia.  In addition, 
his coronary disease has been found secondary to hyper lipids 
and tobacco use.  See October 2002 VA examination report.  
Moreover, the November 2004 VA examiner opined that coronary 
artery disease was not aggravated by military service.  In 
the absence of a medical opinion that the veteran's coronary 
artery disease is etiologically related to service, service 
connection for coronary artery disease is not warranted and 
the claim must be denied.

The preponderance of the evidence is against the claims and 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In response to the veteran's September 2002 claim, the RO 
sent a section 5103(a) notice letter to the veteran later 
that same month, prior to the January 2003 adverse rating 
decision.  The veteran's claims were remanded in September 
2004 to effect further compliance with the duties to notify 
and assist.  Pursuant to the remand, the veteran was advised 
of the necessary evidence to substantiate his claims; that VA 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claims; and to send any pertinent evidence 
in his possession.  See October 2004 letter.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
At 187.  Although VA did not provide notice as to the 
appropriate disability rating or effective date of any grant 
of service connection, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision, 
as the claims are being denied.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although the September 2002 notice 
letter was augmented during the appeal, the veteran has not 
been prejudiced by the timing of the section 5103(a) notice.  
He has been given content-compliant notice and appropriate 
opportunity to participate in his claim and appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service, private and VA treatment 
records have been obtained, as well as records from the SSA.  
The veteran was also afforded several VA examinations in 
connection with his claims.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


